DETAILED ACTION
Claims 12-24 are under consideration.
Claim Objections
Claim 15 is objected to because of the following informalities:  the second instance of “codon” in line four appears to be plural but lacks an “s”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claims require lowering the codon pair bias but do not provide a comparative standard or a means to determine how the bias is calculated (as needed in claim 17).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims require recoded protein sequences and cross protective against heterologous influenza.
The recoded protein encompasses altering the amino acid sequences as well as the codons.
The specification at paras 41-43 describe synonymous substitutions and altering the codon pair bias but they are not limiting definitions or examples.
The specification does not teach the genus of possible mutations that alter the protein and still function as an influenza HA and NA. 
Thus, the specification does not describe the genus encompassed by any protein mutation in influenza HA and NA.
The cross protective against heterologous influenza is a property of some influenza proteins. Applicant has not shown the genus of influenza that has this property.
Applicant has not described how to recognize the property without assaying for it. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 12-13, 18-19, and 20-24 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Kew et al. (US20080118530).
As to claims 12, and 20-23, Kew et al. teach an influenza with recoded (deoptimized) coding sequence of the HA and NA (para 20) and can be formulated with adjuvant for the treatment of pathogenic disease (para 285). 
As to claims 13, 18, and 19, Kew et al. teach an influenza with recoded (deoptimized) coding sequence of the HA and NA (para 20) where the recoding is by modifying the GC and or 
Thus, Kew et al. anticipate the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kew et al. (US20080118530) and Wimmer et al. (US20100209454).
Kew et al. is discussed above.
Kew et al. does not teach codon pair bias recoding.
For claim 14-15, Wimmer et al. teach that codon pair bias recoding can be done on influenza virus (para 17 and 98, and claims 1, 36, and 37).
For claim 17, the bias can be reduced by -0.1 or less etc. (claims 6-8). The codon pair usage is known (table 2 and the bias is known for example table 3). 
As to claim 16, while rearranging is not taught, in the process of adjusting the codon pair bias is included the that codons can be substituted (para 174) and it is shown for example in Table 3 that codons are substituted to alter the bias and this would use other codons that could be found in the protein to make the score reduced. 
One of ordinary skill in the art at the effective time of filing would have known about different types of recoding and been able to choose methods to modify any virus. One of 
Thus, it would have been prima facie obvious at the effective time of filing to modify the influenza of Kew et al. with recoded HA and NA genes using the method of Wimmer et al. to make the modifications by altering the codon pair bias. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 34-36 using SEQ ID#s 21 and 25 of U.S. Patent No. 9476032 in view of Kew et al. (US20080118530). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is drawn to influenza with recoded genes by codon pair bias alteration including the HA and NA and it would be obvious to HA and NA recoded influenza as taught in Kew et al. (US20080118530) using 9476032 as both are recoded influenzas and have the expectation of success knowing that both arts had made influenza with recoded HA and NA.

s 12-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10316294. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to influenza virus with the HA and NA altered by codon pair bias adjustment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648


/M. H./
Examiner, Art Unit 1648

/Shanon A. Foley/             Primary Examiner, Art Unit 1648